UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 10-6544


WALTER D. BROOKS, III,

                Petitioner - Appellant,

          v.

PATRICIA STANSBERRY, Warden,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (1:10-cv-00067-GBL-TCB; 1:02-cr-00135-GBL-1)


Submitted:   August 26, 2010                 Decided:   September 2, 2010


Before KING and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Walter D. Brooks, III, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Walter D. Brooks, III, seeks to appeal the district

court’s order treating his 28 U.S.C.A. § 2241 (West 2006 & Supp.

2010) petition as a successive 28 U.S.C.A. § 2255 (West Supp.

2010) motion, and dismissing it on that basis.                             The order is not

appealable      unless        a    circuit          justice     or     judge         issues     a

certificate of appealability.               28 U.S.C. § 2253(c)(1) (2006).                     A

certificate        of     appealability             will      not     issue       absent       “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).                      When the district court denies

relief   on    the      merits,    a    prisoner          satisfies    this      standard     by

demonstrating        that     reasonable            jurists    would       find      that     the

district      court’s     assessment        of       the    constitutional           claims    is

debatable     or     wrong.        Slack    v.       McDaniel,       529    U.S.      473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling   is    debatable,         and    that       the    motion    states      a   debatable

claim of the denial of a constitutional right.                             Slack, 529 U.S.

at   484-85.         We   have     independently            reviewed       the    record      and

conclude      that      Brooks     has     not       made     the    requisite        showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.          We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

                                                2
before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                   DISMISSED




                                    3